[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              APR 24, 2006
                               No. 04-14568
                                                           THOMAS K. KAHN
                                                                CLERK

                D. C. Docket No. 04-00405 CV-ORL-31-JGG

WEISCO COMPUTERS INC.,

                                                       Plaintiff-Appellant,

                                  versus

HEWLETT-PACKARD COMPANY,

                                                       Defendant-Appellee.



                Appeal from the United States District Court
                    for the Middle District of Florida


                             (April 24, 2006)

Before DUBINA, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     The judgment of the district court is AFFIRMED.